DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's submission filed on 2/24/20 has been entered.  The claims 1-20 are pending.

	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/24/20 and 5/31/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	Allowable Subject Matter
The claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  independent Claims 1, 9, and 18 define the distinct features for secure processing of multivendor device data comprising receiving data packet comprising a payload comprising device identification data, process and route the device identification data to an electronic access control program associated with the electronic access control device and initiate an instance of the electronic access control program to process and establish a data transfer interface between the mobile electronic device and electronic access control device.  The closest prior art, Ari Aarnio (US Pub No 2014/0342667), discloses enhancing security for communication between an access control device and a mobile device when the devices are in close proximity to one another, which fails to suggest the claimed limitations as mentioned above in combination with other claimed elements as a whole.  Therefore, the above features in conjunction with all other limitations of the claim and dependent claims are hereby allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU LE whose telephone number is (571)270-7217.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL COLIN can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Chau Le/Primary Examiner, Art Unit 2493